       The Court received Petitioner’s habeas petition, dated January 4, 2021, on January 11,
2021. Petition. On February 11, 2021, upon completion of his sentence, Petitioner was released
from Sullivan to ICE custody, and on March 2, 2021, he was removed to the Dominican
Republic. Nevin Decl. ¶¶ 28–30. Respondent requests, therefore, that the petition be denied as
moot. Gov’t Mem.

                                           ANALYSIS

        A case “becomes moot when the issues presented are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478, 481 (1982)
(quotation marks and citation omitted). At that point, “the Constitution’s case or controversy
requirement, U.S. Const. Art. III, § 2, is not satisfied and a federal court lacks subject matter
jurisdiction over the action.” New York City Emps’ Ret. Sys. v. Dole Food Co., 969 F.2d 1430,
1433 (2d Cir. 1992). In the immigration habeas context, a court “retain[s] jurisdiction so long as
the petitioner is ‘in custody.’” Pierrilus v. U.S. Immigration & Customs Enf’t, 293 F. App’x 78,
79 (2d Cir. 2008) (citation omitted). Therefore, if a petitioner challenging their detention by ICE
is subsequently removed, the petition becomes moot. See De La Cruz v. Dep’t of Homeland
Sec., No. 20 Civ. 2219, 2021 WL 431037, at *2 (S.D.N.Y. Feb. 8, 2021) (collecting cases).

        Here, Petitioner requested that the Court vacate his ICE detainer in order to prevent his
detention by ICE. Pet. at 3. As Petitioner has since been removed from ICE custody, this
request is moot. See Diop v. Sessions, No. 18 Civ. 8245, 2019 WL 1894387, at *2 (S.D.N.Y.
Mar. 20, 2019) (“As Petitioner in this case was removed from the United States and thereby ICE
custody, the petition has been rendered moot divesting the Court of subject matter jurisdiction.”).
His petition is, therefore, DISMISSED.

                                         CONCLUSION

       For the reasons stated above, Respondent’s motion to dismiss is GRANTED. The Clerk
of Court is directed to close the case.

       SO ORDERED.

 Dated:   June 2, 2021
          New York, New York




                                                 2
